DETAILED ACTION
Claims 1-6, 8-10, and 12-14 are considered for examination. Claims 1, and 12-14 are amended. Claims 7 and 11 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021has been entered.
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive in full. 
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and are appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §101 on page 8, that the amended claims recite patent eligible subject matter, The Office finds this argument non-persuasive. The added limitation of providing tests to multiple client devices via a network and providing a follow up question upon a student answering a question is not seen sufficient to integrate the abstract idea into a practical application. The distribution of content over a network to multiple devices is deemed conventional as noted herein and amounts to merely utilizing a computer as a tool to automate the judicial exception under MPEP §2106.05(h). The amended feature of providing a follow up questionnaire has a readily implemented human analog, wherein a teacher provides a question to a student after their answer a question asking how confidence they were in their previous answer. Regarding arguments on page 9 that the claims provide a solution to a technical problem, The Office finds this argument non-persuasive for the same reasons noted on the interview noted 12/14/2020. In this case, the problem of sifting through a larger test bank of questions to determine which question to provide to a student is not a problem unique to computer based testing. Teachers in conventional classrooms face this problem as well and the solutions provided herein may be readily implemented within such conventional classrooms as the 
In response to applicant's arguments under 35 U.S.C. §103 on page 9-10 that the previous combination of references fails to teach the newly amended claimed invention, The Office finds this argument persuasive, however moot in light of a new combination of references which renders the newly claimed invention obvious as detailed below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority








Applicant’s claim for the benefit of a prior-filed Japanese application JP2015-202063, filed 10/13/2015 is acknowledged and certified copies have been received in full. Examiner notes that pursuant to MPEP §119(b), a certified English translation of the certified copies of the prior filed application will be required should The Office apply a prior art reference having an effective filing date intervening the filing date of the present application and the foreign application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent claims 1 and 12-14 recite an abstract idea of a teacher providing questions to  student to test their understanding which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
an information processing device comprising wherein an instructor presents a question for a student to answer: 
circuitry configured establish communication with a plurality of terminals for computer-based testing; transmit a question and a relevant question to a client terminal and receive an answer to the relevant question from the client terminal, the relevant question being presented in a pop-up [] with passage of time in response to a determination that an answer to the question has not been entered and being used to derive the answer to the question wherein the instructor presents a question for a student to answer and provides additional follow up questions on separate sheets of paper for the student to aid them in answering the question if they do not answer the question in a certain amount of time. Wherein this is done for a plurality of students; and 
upon determination that the answer to the question has been entered, transmit a questionnaire to the client terminal and receive an answer to the questionnaire from the client terminal, the answer to the questionnaire indicating a degree of certitude that the answer the question is correct wherein the teacher asks a follow up question or provides a follow up question on a piece of paper to the student asking their certainty in their last answer;
determine a next question to be transmitted on a basis of the answer to the relevant question wherein the instructor mentally determines the next question to be transmitted to the student based on their answers to the relevant questions, 
wherein the relevant question is one of a plurality of relevant questions, wherein the circuitry is configured to perform control so that the plurality of relevant questions are presented sequentially depending on a determined elapsed time from presentation of the question to entry of the answer to the question in the client terminal. Wherein the instructor presents relevant questions every 30 seconds or so if the user has not answered the main question correctly or at all,
wherein the relevant question is associated with a predetermined contribution level indicating a level to which the relevant question contributes to a correct answer to the question wherein the teacher assesses the importance/ranking of the relevant questions in answering the question and may provide the relevant questions in that order.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching assessment interaction of an instructor evaluating the cognitive abilities of a student, and (2) the mental process an instructor takes to provide questions to a student and to assess the student’s cognitive abilities. That is, other than reciting that the steps are performed by an “information processing device comprising circuitry”, transmitting and receiving information via a client terminal, and providing questions via a pop-up window, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of an information processing device and a client terminal to perform the claimed method steps. The information processing device and client terminal are both recited at a high-level of generality (e.g., a generic computer terminal providing questions and analyzing user inputs via a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a cognitive exam with a plurality of questions and hints, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 13, which has explicit, additional limitations when compared to claims 1, 12, and 14, merely recites "a non-transitory computer-readable medium storing a program that, when executed on a computer, causes a computer to…" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed "client terminals" as disclosed by applicant is a ubiquitous technology in the modern era, where web tablet devices are prolific across at least the educational industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The transmission of data over a network to a plurality of devices is deemed conventional as per TLI Communications, Affinity Labs V. Amazon, Symantec, OIP Techs., Inc. v. Amazon.com, Inc., among others. The use of pop-up windows to display the questions is deemed conventional as the specification relies upon the well-known and routine nature of the feature for sufficient written description support under §112(a) as described in page 10, line 29, 20:16, 20:26, 21:6, and 21:23 and is officially noted as conventional by the Examiner herein. Furthermore, to the extent to which the application claims that the processor determines an elapsed time is deemed conventional as per Bancorp Services v. Sun Life and officially noted by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-6, and 8-10 simply further exemplify aspects of the abstract instructor test provision steps and mental processes performed therein. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heffernan (US Pub. 2010/0279265 A1) in view of Weyer (US Pat. 6,024,572) in further view of Maron et al. (US Pub. 2004/0191746 A1), Chien (US Pub 2002/0152187 A1), Schepman et al. (US Pub. 2014/0234824 A1), and Rudolph (US Pub. 2015/0294579 A1).
In re Claim 1, Heffernan discloses: an information processing device (at least at Figure 2, wherein Heffernan discloses a question based assessment system delivered over a network in Figure 11 from a server to a client device, wherein a user is presented with a main question and relevant sub-questions which further tests aspects of their understanding of the main question. See ¶ [0033]-[0036], Figure 3B, [0039]-[0041], and Figure 11, ¶ [0073]-[0076]), comprising: 
	circuitry configured to establish communication with a plurality of terminals for computer-based testing;  transmit a question and a relevant question to a client terminal, the client terminal being one of the plurality of terminals, and receive an answer to the relevant question from the client terminal (at least at Figures 2 and 11, wherein application (50) transmits data to a client device of a user (71) through a network communication in [0073]-[0075], wherein the user of the client device is presented with an question requiring answer (205(a)) and relevant questions requiring answer (205b and 205c). See also , the relevant question being presented [] in response to a determination that an [incorrect] answer to the question has [] been entered and being used to derive an answer to the question (at least at (205b and 205) in ¶ [0033]-[0036], wherein the relevant questions are provided when an incorrect answer to the main question (205a) is provided and the relevant questions include questions that need to be known by the user in order to solve the question (205a)); and
	determine a next question to be transmitted on a basis of the answer to the relevant question (at least at ¶ [0033]-[0036], wherein once the user answers a relevant question correctly the system then determines whether to present to them another relevant question or to present the original question again in [0036]);
	wherein the relevant question is one of a plurality of relevant questions, and wherein the circuitry is configured to perform control so that the plurality of relevant questions are presented [] depending on a[n incorrect answer] to the question in the client terminal (at least at ¶ [0033]-[0036], wherein if a student answers the question incorrectly a relevant question is provided, wherein subsequent relevant questions are provided if more incorrect answers to the question is provided), […].
	Heffernan is arguably silent on the relevant questions being presented with the passage of time in response to a determination that an answer to the question has not been entered, and that the questions are presented sequentially depending upon a determined elapsed time from presentation of the question to entry of the answer to the question, however Weyer et al. teaches: [an analogous online question based studying/assessment system wherein] relevant [hints] are presented with the passage of time in response to a determination that an answer to the question has not been entered (at least at Figure 2 (230)-(260) and Col. 2:55-3:64, wherein once question (230) is displayed a timer beings and tracks the amount of time a user takes to provide a correct answer to the question, wherein if it is determined that no answer has been not provided for the question in a period of time, a hint is provided to the user to aid them in answering the question. Wherein several different hints are sequentially provided based upon the current hint counter); wherein the relevant [hint] is one of a plurality of relevant [hints], and wherein the circuitry is configured to perform control so that the plurality of relevant [hints] are presented sequentially depending on a determined elapsed time from presentation of the question to entry of the answer to the question in the client terminal (at least wherein the hints are sequentially presented to the user relating to the current hint counter, wherein the hint presentations occur in part based on a determined elapsed time from the presentation of the question which updates the hint counter periodically when no answers are inputted within a time interval. See also MPEP §2114 and 2112, wherein the system is capable of being operated in this fashion when no answers to the question are provided). Weyer is arguably silent on the relevant hints being relevant questions, however Maron et al. teaches: [an educational, question based assessment system] wherein relevant sub-questions are presented as hints (at least at [0007], among otthers).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system present follow up hint questions periodically based on the time it takes to provide an answer when the main question is presented, as taught by Weyer and Maron et al., for the purpose of avoiding the user spending too long on any particular question by providing progressively more helpful follow up questions the longer it takes for a user to correctly answer the question, thereby reducing or aiding in limiting the time it takes for a user to correctly answer any particular question for the benefit of facilitating rapid training, teaching, and assessment of the user’s skills, knowledge, and/or abilities. 
	Heffernan is arguably silent on the relevant questions being associated with defined contribution levels indication a level that the relevant questions contribute to a correct answer to the question, however Chien teaches: [an analogous question based studying/assessment system wherein] the relevant question is associated with a predetermined contribution level indication a level to which the relevant question contributes to a correct answer to the question (at least at Figure 16 and [0066]-[0072], wherein a comprehensive question is presented to a user containing multiple concepts. Wherein, if a user incorrectly answers the comprehensive question, relevant questions for one of the concepts within the comprehensive questions is presented. Wherein the concepts and their associated questions are ranked in terms of set importance to the main questions, wherein relevant questions from more important concepts are asked first as in [0064], [0071]-[0072]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the Chien, for the purpose of providing a user with the most important information first for the benefit of reducing a time required for a user to master the subject matter and/or understand their misconceptions.
	Heffernan is also arguably silent on displaying the relevant questions in a pop-up window, however Schepman et al. teaches: [an analogous question based studying/assessment system wherein] the relevant questions being presented in a pop-up window over the question (at least at [0079], wherein follow up questions for a question are presented in a pop-up window for answering by the user).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the follow-up questions be provided in a pop-up window, as taught by Schepman et al., for the purpose of conveniently displaying the relevant questions to the user in a computerized format which has the benefit of not requiring additional screen space and providing an easily implemented visual emphasis on the relevant question content.
	Heffernan is also arguably silent on displaying a follow up questionnaire to the user assessing their certitude of a just answered question, however Rudolph et al. teaches: [an analogous question based studying/assessment system wherein] upon determination that the answer to the question has been entered, transmit a questionnaire to the client terminal and receive an answer to the questionnaire from the client terminal, the answer to the questionnaire indicating a degree of certitude that the answer to the question is correct (at least at Figure 3 and 5, wherein after the student submits an answer to a question an additional question is provided to the user asking about their confidence in their answer to the just answered question for the student to answer. See also ¶ [0048]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to provide follow up questions assessing a user’s certainty in their answer, as taught by Rudolph et al.
In re Claim 5, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. as applied to claim 1 discloses the claimed invention as shown above. Heffernan further discloses: wherein the circuitry is configured to determine the next question to be transmitted further on a basis of the answer to the question (at least at ¶ [0033]-[0036], wherein the system determines additional relevant questions should be presented to the user based on the main question being incorrectly answered. Wherein if the main question is answered correctly, a new main question is presented).
In re Claim 8, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. as applied to claim 1 discloses the claimed invention as shown above. Heffernan further discloses: wherein the circuitry is configured to determine, on a basis of at least one of correctness of the answer to the relevant question or correctness of the answer to the question, a relevant question to be presented in a next question (at least at ¶ [0033]-[0036], wherein the system determines whether additional relevant questions should be presented to the user next if they incorrectly answer the main question or if the user correctly answers a provided relevant question).
In re Claim 9, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. as applied to claim 8 discloses the claimed invention as shown above. Heffernan is arguably silent on, but Chien teaches: [an educational, question based assessment system] wherein circuitry is configured to determine the next relevant question to be presented in the next question in consideration of the contribution level (at least at Figure 16 and [0066]-[0072], wherein a comprehensive question is presented to a user containing multiple concepts. Wherein, if a user incorrectly answers the comprehensive question, relevant questions for one of the concepts within the comprehensive questions is presented. Wherein the concepts and their associated questions are ranked in terms of set importance to the main questions, wherein relevant questions from more important concepts are asked first as in [0064], [0071]-[0072]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system rank follow up questions based on the importance of their concepts with respect to the main question and ask follow up questions in that order, as taught by Chien, for the purpose of providing a user 
In re Claim 10, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. as applied to claim 1 discloses the claimed invention as shown above. Heffernan further discloses: wherein the question is one of a plurality of questions (at least at Figure 2, and [0033]-[0036], wherein the question and follow up questions are all questions, as well as other main questions stored in the system), each of the plurality of questions is associated with a predetermined type of a thinking strategy being intended to be used in solving the question, and
	the circuitry is configured to determine, as the next question, one of the plurality of questions that is associated with a type of thinking strategy that is identical to or different from a type of the thinking strategy associated with the question on a basis of correctness of the answer to the relevant question (at least at ¶ [0033]-[0036], and Figure 2, wherein each question is associated with particular concepts that the user must know to solve the question. Wherein upon the incorrect answer of the main question, relevant questions are selected which have the same concepts as the main question).
In re Claim 12, Heffernan discloses: an information processing method executed by a processor (at least at Figure 2, wherein Heffernan discloses a question based assessment system delivered over a network in Figure 11 from a server to a client device, wherein a user is presented with a main question and relevant sub-questions which further tests aspects of their understanding of the main question. See ¶ [0033]-[0036], Figure 3B, [0039]-[0041], and Figure 11, ¶ [0073]-[0076]), the method comprising: 
	establishing communication with a plurality of terminals for computer-based testing; transmitting a question and a relevant question to a client terminal, the client terminal being one of the plurality of terminals and receiving an answer to the relevant question from the client terminal (at least at Figures 2 and 11, wherein application (50) transmits data to a client device of a user (71) through a network communication in [0073]-[0075], wherein the user of the client device is presented with an question requiring answer (205(a)) and relevant questions requiring answer (205b and 205c). See also Figure 11A and [0074] wherein multiple students connect to the application through their respective devices), the relevant question being presented [] in response to a determination that an [incorrect] answer to the question has [] been entered and being used to derive an answer to the question (at least at (205b and ; and
	determining a next question to be transmitted on a basis of the answer to the relevant question (at least at ¶ [0033]-[0036], wherein once the user answers a relevant question correctly the system then determines whether to present to them another relevant question or to present the original question again in [0036]);
	wherein the relevant question is one of a plurality of relevant questions, and wherein the circuitry is configured to perform control so that the plurality of relevant questions are presented [] depending on a[n incorrect answer] to the question in the client terminal (at least at ¶ [0033]-[0036], wherein if a student answers the question incorrectly a relevant question is provided, wherein subsequent relevant questions are provided if more incorrect answers to the question is provided), […].
	Heffernan is arguably silent on the relevant questions being presented with the passage of time in response to a determination that an answer to the question has not been entered, and that the questions are presented sequentially depending upon a determined elapsed time from presentation of the question to entry of the answer to the question, however Weyer et al. teaches: [an analogous online question based studying/assessment system wherein] relevant [hints] are presented with the passage of time in response to a determination that an answer to the question has not been entered (at least at Figure 2 (230)-(260) and Col. 2:55-3:64, wherein once question (230) is displayed a timer beings and tracks the amount of time a user takes to provide a correct answer to the question, wherein if it is determined that no answer has been not provided for the question in a period of time, a hint is provided to the user to aid them in answering the question. Wherein several different hints are sequentially provided based upon the current hint counter); wherein the relevant [hint] is one of a plurality of relevant [hints], and wherein the circuitry is configured to perform control so that the plurality of relevant [hints] are presented sequentially depending on a determined elapsed time from presentation of the question to entry of the answer to the question in the client terminal (at least wherein the hints are sequentially presented to the user relating to the current hint counter, wherein the hint presentations occur in part based on a determined elapsed time from the presentation of the question which updates the hint counter periodically when no answers are Weyer is arguably silent on the relevant hints being relevant questions, however Maron et al. teaches: [an educational, question based assessment system] wherein relevant sub-questions are presented as hints (at least at [0007], among otthers).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system present follow up hint questions periodically based on the time it takes to provide an answer when the main question is presented, as taught by Weyer and Maron et al., for the purpose of avoiding the user spending too long on any particular question by providing progressively more helpful follow up questions the longer it takes for a user to correctly answer the question, thereby reducing or aiding in limiting the time it takes for a user to correctly answer any particular question for the benefit of facilitating rapid training, teaching, and assessment of the user’s skills, knowledge, and/or abilities. 
	Heffernan is arguably silent on the relevant questions being associated with defined contribution levels indication a level that the relevant questions contribute to a correct answer to the question, however Chien teaches: [an analogous question based studying/assessment system wherein] the relevant question is associated with a predetermined contribution level indication a level to which the relevant question contributes to a correct answer to the question (at least at Figure 16 and [0066]-[0072], wherein a comprehensive question is presented to a user containing multiple concepts. Wherein, if a user incorrectly answers the comprehensive question, relevant questions for one of the concepts within the comprehensive questions is presented. Wherein the concepts and their associated questions are ranked in terms of set importance to the main questions, wherein relevant questions from more important concepts are asked first as in [0064], [0071]-[0072]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system rank follow up questions based on the importance of their concepts with respect to the main question and ask follow up questions in that order, as taught by Chien, for the purpose of providing a user 
	Heffernan is also arguably silent on displaying the relevant questions in a pop-up window, however Schepman et al. teaches: [an analogous question based studying/assessment system wherein] the relevant questions being presented in a pop-up window over the question (at least at [0079], wherein follow up questions for a question are presented in a pop-up window for answering by the user).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the follow-up questions be provided in a pop-up window, as taught by Schepman et al., for the purpose of conveniently displaying the relevant questions to the user in a computerized format which has the benefit of not requiring additional screen space and providing an easily implemented visual emphasis on the relevant question content.
Heffernan is also arguably silent on displaying a follow up questionnaire to the user assessing their certitude of a just answered question, however Rudolph et al. teaches: [an analogous question based studying/assessment system wherein] upon determination that the answer to the question has been entered, transmit a questionnaire to the client terminal and receive an answer to the questionnaire from the client terminal, the answer to the questionnaire indicating a degree of certitude that the answer to the question is correct (at least at Figure 3 and 5, wherein after the student submits an answer to a question an additional question is provided to the user asking about their confidence in their answer to the just answered question for the student to answer. See also ¶ [0048]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to provide follow up questions assessing a user’s certainty in their answer, as taught by Rudolph et al., for the purpose of enabling educators and/or the system to more accurately understand the student’s competence in the material for the benefit of increasing the system’s and/or educators ability to reflect the student’s abilities in scores or subsequent educational activities.
In re Claim 13, Heffernan discloses: a non-transitory, computer-readable medium storing a program that, when executed on a computer, causes a computer (at least at Figure 2, wherein Heffernan , to: 
	establish communication with a plurality of terminals for computer-based testing; transmit a question and a relevant question to a client terminal, the client terminal being one of the plurality of terminals, and receive an answer to the relevant question from the client terminal (at least at Figures 2 and 11, wherein application (50) transmits data to a client device of a user (71) through a network communication in [0073]-[0075], wherein the user of the client device is presented with an question requiring answer (205(a)) and relevant questions requiring answer (205b and 205c). See also Figure 11A and [0074] wherein multiple students connect to the application through their respective devices), the relevant question being presented [] in response to a determination that an [incorrect] answer to the question has [] been entered and being used to derive an answer to the question (at least at (205b and 205) in ¶ [0033]-[0036], wherein the relevant questions are provided when an incorrect answer to the main question (205a) is provided and the relevant questions include questions that need to be known by the user in order to solve the question (205a)); and
	determine a next question to be transmitted on a basis of the answer to the relevant question (at least at ¶ [0033]-[0036], wherein once the user answers a relevant question correctly the system then determines whether to present to them another relevant question or to present the original question again in [0036]);
	wherein the relevant question is one of a plurality of relevant questions, and wherein the circuitry is configured to perform control so that the plurality of relevant questions are presented [] depending on a[n incorrect answer] to the question in the client terminal (at least at ¶ [0033]-[0036], wherein if a student answers the question incorrectly a relevant question is provided, wherein subsequent relevant questions are provided if more incorrect answers to the question is provided), […].
	Heffernan is arguably silent on the relevant questions being presented with the passage of time in response to a determination that an answer to the question has not been entered, and that the questions are presented sequentially depending upon a determined elapsed time from presentation of the question to entry of the answer to the question, however Weyer et al. teaches: [an analogous online question based studying/assessment system wherein] relevant [hints] are presented with the passage of time in response to a determination that an answer to the question has not been entered (at least at Figure 2 (230)-(260) and Col. 2:55-3:64, wherein once question (230) is displayed a timer beings and tracks the amount of time a user takes to provide a correct answer to the question, wherein if it is determined that no answer has been not provided for the question in a period of time, a hint is provided to the user to aid them in answering the question. Wherein several different hints are sequentially provided based upon the current hint counter); wherein the relevant [hint] is one of a plurality of relevant [hints], and wherein the circuitry is configured to perform control so that the plurality of relevant [hints] are presented sequentially depending on a determined elapsed time from presentation of the question to entry of the answer to the question in the client terminal (at least wherein the hints are sequentially presented to the user relating to the current hint counter, wherein the hint presentations occur in part based on a determined elapsed time from the presentation of the question which updates the hint counter periodically when no answers are inputted within a time interval. See also MPEP §2114 and 2112, wherein the system is capable of being operated in this fashion when no answers to the question are provided). Weyer is arguably silent on the relevant hints being relevant questions, however Maron et al. teaches: [an educational, question based assessment system] wherein relevant sub-questions are presented as hints (at least at [0007], among otthers).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system present follow up hint questions periodically based on the time it takes to provide an answer when the main question is presented, as taught by Weyer and Maron et al., for the purpose of avoiding the user spending too long on any particular question by providing progressively more helpful follow up questions the longer it takes for a user to correctly answer the question, thereby reducing or aiding in limiting the time it takes for a user to correctly answer any particular question for the benefit of facilitating rapid training, teaching, and assessment of the user’s skills, knowledge, and/or abilities. 
	Heffernan is arguably silent on the relevant questions being associated with defined contribution levels indication a level that the relevant questions contribute to a correct answer to the question, Chien teaches: [an analogous question based studying/assessment system wherein] the relevant question is associated with a predetermined contribution level indication a level to which the relevant question contributes to a correct answer to the question (at least at Figure 16 and [0066]-[0072], wherein a comprehensive question is presented to a user containing multiple concepts. Wherein, if a user incorrectly answers the comprehensive question, relevant questions for one of the concepts within the comprehensive questions is presented. Wherein the concepts and their associated questions are ranked in terms of set importance to the main questions, wherein relevant questions from more important concepts are asked first as in [0064], [0071]-[0072]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system rank follow up questions based on the importance of their concepts with respect to the main question and ask follow up questions in that order, as taught by Chien, for the purpose of providing a user with the most important information first for the benefit of reducing a time required for a user to master the subject matter and/or understand their misconceptions.
	Heffernan is also arguably silent on displaying the relevant questions in a pop-up window, however Schepman et al. teaches: [an analogous question based studying/assessment system wherein] the relevant questions being presented in a pop-up window over the question (at least at [0079], wherein follow up questions for a question are presented in a pop-up window for answering by the user).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the follow-up questions be provided in a pop-up window, as taught by Schepman et al., for the purpose of conveniently displaying the relevant questions to the user in a computerized format which has the benefit of not requiring additional screen space and providing an easily implemented visual emphasis on the relevant question content. 
	Heffernan is also arguably silent on displaying a follow up questionnaire to the user assessing their certitude of a just answered question, however Rudolph et al. teaches: [an analogous question based studying/assessment system wherein] upon determination that the answer to the question has been entered, transmit a questionnaire to the client terminal and receive an answer to the questionnaire from the client terminal, the answer to the questionnaire indicating a degree of certitude that the answer to the question is correct (at least at Figure 3 and 5, wherein after the student submits an answer to a question an additional question is provided to the user asking about their confidence in their answer to the just answered question for the student to answer. See also ¶ [0048]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to provide follow up questions assessing a user’s certainty in their answer, as taught by Rudolph et al., for the purpose of enabling educators and/or the system to more accurately understand the student’s competence in the material for the benefit of increasing the system’s and/or educators ability to reflect the student’s abilities in scores or subsequent educational activities.
In re Claim 14, Heffernan discloses: an information processing device (at least at Figure 2, wherein Heffernan discloses a question based assessment system delivered over a network in Figure 11 from a server to a client device, wherein a user is presented with a main question and relevant sub-questions which further tests aspects of their understanding of the main question. See ¶ [0033]-[0036], Figure 3B, [0039]-[0041], and Figure 11, ¶ [0073]-[0076]), comprising: 
	circuitry configured to establish communication with a plurality of terminals for computer-based testing; receive a question and a relevant question from a server and to transmit an answer to the relevant question to the server (at least at Figures 2 and 11, wherein application (50) transmits data to a client device of a user (71) through a network communication in [0073]-[0075], wherein the user of the client device is presented with an question requiring answer (205(a)) and relevant questions requiring answer (205b and 205c). Wherein their responses are provided back to the web server. See also Figure 11A and [0074] wherein multiple students connect to the application through their respective devices), the relevant question being presented [] in response to a determination that an [incorrect] answer to the question has [] been entered and being used to derive an answer to the question (at least at (205b and 205) in ¶ [0033]-[0036], wherein the relevant questions are provided when an incorrect answer to the main question (205a) is provided and the relevant questions include questions that need to be known by the user in order to solve the question (205a)); 
present the question (at least at the display in Figure 2 which is presented via the display of the client device as described in Figure 11) and;
	to sequentially present the relevant question to the presentation unit [] (at least at Figure 11, wherein the webserver presents relevant question to the user when appropriate in [0033]-[0036]);
	wherein the circuitry is configured to receive a next question determined on a basis of the answer to the relevant question (at least at ¶ [0033]-[0036], wherein once the user answers a relevant question correctly the system then determines whether to present to them another relevant question or to present the original question again in [0036]);
	wherein the relevant question is one of a plurality of relevant questions, and wherein the circuitry is configured to perform control so that the plurality of relevant questions are presented [] depending on a[n incorrect answer] to the question in the client terminal (at least at ¶ [0033]-[0036], wherein if a student answers the question incorrectly a relevant question is provided, wherein subsequent relevant questions are provided if more incorrect answers to the question is provided), […].
	Heffernan is arguably silent on the relevant questions being presented with the passage of time in response to a determination that an answer to the question has not been entered, and that the questions are presented sequentially depending upon a determined elapsed time from presentation of the question to entry of the answer to the question, however Weyer et al. teaches: [an analogous online question based studying/assessment system wherein] relevant [hints] are presented with the passage of time in response to a determination that an answer to the question has not been entered (at least at Figure 2 (230)-(260) and Col. 2:55-3:64, wherein once question (230) is displayed a timer beings and tracks the amount of time a user takes to provide a correct answer to the question, wherein if it is determined that no answer has been not provided for the question in a period of time, a hint is provided to the user to aid them in answering the question. Wherein several different hints are sequentially provided based upon the current hint counter); wherein the relevant [hint] is one of a plurality of relevant [hints], and wherein the circuitry is configured to perform control so that the plurality of relevant [hints] are presented sequentially depending on a determined elapsed time from presentation of the question to entry of the answer to the question in the client terminal (at least wherein the hints are sequentially presented to the user relating to the current hint counter, wherein the hint presentations occur in part based on a determined elapsed time Weyer is arguably silent on the relevant hints being relevant questions, however Maron et al. teaches: [an educational, question based assessment system] wherein relevant sub-questions are presented as hints (at least at [0007], among otthers).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system present follow up hint questions periodically based on the time it takes to provide an answer when the main question is presented, as taught by Weyer and Maron et al., for the purpose of avoiding the user spending too long on any particular question by providing progressively more helpful follow up questions the longer it takes for a user to correctly answer the question, thereby reducing or aiding in limiting the time it takes for a user to correctly answer any particular question for the benefit of facilitating rapid training, teaching, and assessment of the user’s skills, knowledge, and/or abilities. 
	Heffernan is arguably silent on the relevant questions being associated with defined contribution levels indication a level that the relevant questions contribute to a correct answer to the question, however Chien teaches: [an analogous question based studying/assessment system wherein] the relevant question is associated with a predetermined contribution level indication a level to which the relevant question contributes to a correct answer to the question (at least at Figure 16 and [0066]-[0072], wherein a comprehensive question is presented to a user containing multiple concepts. Wherein, if a user incorrectly answers the comprehensive question, relevant questions for one of the concepts within the comprehensive questions is presented. Wherein the concepts and their associated questions are ranked in terms of set importance to the main questions, wherein relevant questions from more important concepts are asked first as in [0064], [0071]-[0072]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the system rank follow up questions based on the importance of their concepts with respect to the main question and ask follow up questions in that order, as taught by Chien, for the purpose of providing a user 
	Heffernan is also arguably silent on displaying the relevant questions in a pop-up window, however Schepman et al. teaches: [an analogous question based studying/assessment system wherein] the relevant questions being presented in a pop-up window over the question (at least at [0079], wherein follow up questions for a question are presented in a pop-up window for answering by the user).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the follow-up questions be provided in a pop-up window, as taught by Schepman et al., for the purpose of conveniently displaying the relevant questions to the user in a computerized format which has the benefit of not requiring additional screen space and providing an easily implemented visual emphasis on the relevant question content. 
Heffernan is also arguably silent on displaying a follow up questionnaire to the user assessing their certitude of a just answered question, however Rudolph et al. teaches: [an analogous question based studying/assessment system wherein] upon determination that the answer to the question has been entered, transmit a questionnaire to the client terminal and receive an answer to the questionnaire from the client terminal, the answer to the questionnaire indicating a degree of certitude that the answer to the question is correct (at least at Figure 3 and 5, wherein after the student submits an answer to a question an additional question is provided to the user asking about their confidence in their answer to the just answered question for the student to answer. See also ¶ [0048]).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to provide follow up questions assessing a user’s certainty in their answer, as taught by Rudolph et al..
Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. in view of Budhu (US Pub. 2014/0227675 A1).
In re Claim 2, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. as applied to claim 1 discloses the claimed invention as shown above. Heffernan is arguably silent on calculating a comprehension level of particular questions, but Budhu teaches: [a multipart question system, including a final question and relevant questions which lead the user to the answer to the final question, comprising]: the circuitry is further configured to calculate a comprehension level of the question on the basis of the answer to the relevant question (at least at Figures 15-20, wherein a question is provided with multiple parts, including relevant questions which are utilized in deriving the answer to the final part of the question. Wherein the system assigns points to correct answers for each relevant question and the final question in Figures 15-16 and [0070], wherein the user’s understanding of a question is based on their total amount of points for a question, including their answers for all relevant questions and the final question in ¶ [0078], etc.).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to calculate a user’s understanding of a question based on their answers to relevant questions as well as the final question, as taught by Budhu, for the purpose of enabling the user to obtain partial credit on what aspects of the question they do understand, for the benefit of creating an educational scoring/assessment system which best reflects the user’s comprehension of the question content.
In re Claim 3, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., Rudolph et al., and Budhu as applied to claim 2 discloses the claimed invention as shown above. Heffernan is arguably silent on calculating a comprehension level of particular questions, but Budhu teaches: [a multipart question system, including a final question and relevant questions which lead the user to the answer to the final question, comprising]: the circuitry is further configured to calculate a comprehension level of the question on the basis of the answer to the question (at least at Figures 15-20, wherein a question is provided with multiple parts, including relevant questions which are utilized in deriving the answer to the final part of the question. Wherein the system assigns points to correct 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to calculate a user’s understanding of a question based on their answers to the final question, as taught by Budhu, for the purpose of enabling the system to assess the user one whether the fully understand the question, for the benefit of creating an educational scoring/assessment system which best reflects the user’s comprehension of the question content.
In re Claim 4, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., Rudolph et al., and Budhu as applied to claim 2 discloses the claimed invention as shown above. Heffernan further discloses: wherein the question is one of a plurality of questions (at least at Figure 2, wherein the main question is one of the many main questions and follow-up questions). Heffernan is arguably silent on scoring a test question based on answers provided and stored answers, but Budhu teaches: [a multipart question system, including a final question and relevant questions which lead the user to the answer to the final question, comprising]: the circuitry is further configured to calculate a score of a test question including one or more of the questions on a basis of the answer the question and correct answer data stored previously in a question data storage unit (at least at Figures 15-20, wherein question parts have associated correct answers and a score for a user on a problem in [0078] is determined by comparing their inputted answers with stored correct answers stored in a data storage unit).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to score user’s performance on questions based on comparing their answers with stored correct answers, as taught by Budhu.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. in view of Fuka (US Pat. 9,858,828 B1).
In re Claim 6, the previous combination of Heffernan, Weyer, Maron et al., Chien, Schepman et al., and Rudolph et al. as applied to claim 1 discloses the claimed invention as shown above. Heffernan further discloses: the circuitry is configured to transmit a hint necessary for answering the question to the client terminal, the hint being presented […] (at least at the hint (240a and 240b) presented to the user, which is needed to answer the main question. Wherein this hint is presented after the user is having difficulty with a follow up question in [0035]), and
	determine the next question to be transmitted on a basis of an answer to the relevant question presented at the client terminal […] (at least at ¶ [0033]-[0036], wherein once the user answers a relevant question correctly the system then determines whether to present to them another relevant question or to present the original question again in [0036]).
	Heffernan is arguably silent on hints being provided based on a passage of time, but Weyer. teaches: [a question based educational system, wherein] hints are provided with passage of time after a question is presented (at least at Figure 2 (230)-(260) and Col. 2:55-3:64, wherein once question (230) is displayed a timer beings and tracks the amount of time a user takes to provide a correct answer to the question, wherein if it is determined that no answer has been not provided for the question in a period of time, a hint is provided to the user to aid them in answering the question. Wherein several different hints are sequentially provided based upon the current hint counter. Also, see wherein the relevant questions are a form hint “quiz type hint” as described in applicant’s specification).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to provide hints after a predetermined time has passed without a user answering a displayed question, as taught by Weyer et al., for the purpose of enabling the system to provide hints to students who are stuck to increase the prudence of and reduce a time demand of the educational system.
	Heffernan is also arguably silent on selecting a next question to provide based on provided hints, but Fuka teaches: [a question based educational system, wherein] the control unit determines the next question to be transmitted on a basis of an answer to the relevant question presented at the client terminal and the presented hint (at least at Col. 19, Ln. 53-63 and Figure 11, wherein if a hint is needed to complete a step for the main question, variations of the main question are repeated before moving on to another topic).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Heffernan to have the next question be a repetition of a variation of the current question if the user was provided with a hint before providing a correct answer to a relevant question, as taught by Fuka, for the purpose of enabling the system to test a student on a particular subject multiple times until they do not need assistance to understand the subject for the benefit of facilitating the system’s ability to target and train information a user does not presently comprehend. 
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf